December 8, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-4631 Re: VoiceServe, Inc. Form 10-K for the Year Ended March 31, 2010 Filed November 10, 2010 Form 10-Q for the Quarter Ended September 30, 2010 Filed November 15, 2010 File No. 000-51882 Dear Mr. Groff: We represent Voiceserve, Inc. (“Voiceserve” or, the “Company,” “we,” “us,” or “our”).By letter dated November 18, 2010 the staff (the “Staff,” “you,” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided the Company with its comments on the Company’s Annual Report (the “Annual Report”) on Form 10K filed on November 10, 2010 and comments on the Company’s Quarterly Report for the Quarter Ended September 30, 2010 (the “Quarterly Report”) filed on November 15, 2010. We are in receipt of your letter and are working to complete the Company’s responses to the Staff’s comments. We will respond to each of the Staff’s comments by December 10, 2010. If you have any further concerns, please contact me at 732-409-1212. Very truly yours, ANSLOW & JACLIN LLP By: /s/ Gregg E. Jaclin Gregg E. Jaclin
